Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2021 and 12/3/2021 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi; Nobuyori et al., US 20130251531 A1.
Yagi teaches:
 a disc (12); 
a cover (16) disposed on an opposite side of a radial passage from the disc in an axial direction; 
and a blade (14) disposed between the disc and the cover,
 wherein a back surface of the disc (12) has a recess (18) extending in a circumferential direction in a radial range where the blade is disposed. See Figure 3

2. The impeller according to claim 1, wherein a deepest portion of the recess (18) is located in a range of 40% or more and 70% or less of an outer diameter of the disc. See Figure 3
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ressing; Henning, US 8469669 B2
Ressing teaches:
 a disc (3);
 a cover (1)  disposed on an opposite side of a radial passage from the disc in an axial direction; and 
a blade (not labeled) disposed between the disc and the cover,
wherein the cover has a maximum thickness between a radially inner end and a radially outer end, and the cover has a minimum thickness on an outer side of a radial position where the cover has the maximum thickness such that a ratio of the minimum thickness to the maximum thickness 1s in a range of 0.2 to 0.6.
See Figure 1 and column 1, line 47 to 51.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi as applied to claim 1 above, and further in view of Ressing.
Yagi fails to teach:

The impeller according to claim 1, wherein the cover has a maximum thickness between a radially inner end and a radially outer end, and the cover has a minimum thickness on an outer side of a radial position where the cover has the maximum thickness such that a ratio of the minimum thickness to the maximum thickness is in a range of 0.2 to 0.6.
13. The impeller according to claim 12, wherein a front surface of the cover is uneven in the circumferential direction in the radial position where the cover has the maximum thickness. 
14. The impeller according to claim 13, wherein in the radial position where the cover has the maximum thickness, the thickness of the cover is greater at a position on a pressure side of the blade than at a position on a suction side of the blade with respect to a circumferential position corresponding to an installation position of the blade. 
Ressing teaches:
A cover (1) has a maximum thickness between a radially inner end and a radially outer end, and the cover has a minimum thickness on an outer side of a radial position where the cover has the maximum thickness such that a ratio of the minimum thickness to the maximum thickness is in a range of 0.2 to 0.6. See Figure 1 and column 1, line 47 to 51

14. The impeller according to claim 13, wherein in the radial position where the cover has the maximum thickness, the thickness of the cover is greater at a position on a pressure side of the blade than at a position on a suction side of the blade with respect to a circumferential position corresponding to an installation position of the blade. See Figure 1 and column 1, line 47 to 51
In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the cover taught by Ressing, in view of primary reference of Yagi, because the maximum stresses are reduced by 20 % (Ressing, column 1, lines 65 to 67)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi and Ressing as applied to claim 14 above, and further in view of Kindl; Helmut M. et al., US 20060042588 A1.
Yagi and Ressing fail to teach:
wherein an angle between the blade and the cover is acute on the pressure side of the blade.
Kindl teaches:
[0020] FIG. 1 shows a radial compressor 1 having an upstream swirl generator 2. The radial compressor 1 has a suction-side opening 3 and a pressure side 4. The suction-side opening 3 is assigned an approach flow line 6, which has an inlet portion 7  opening 8.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kindl with Yagi, because the angle can be arranged at any sensible angle.
Allowable Subject Matter
Claims 3- 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art references fail to teach:
 wherein the disc has: an inner protruding portion disposed radially inward of the recess on the back surface of the disc; and an outer protruding portion disposed radially outward of the recess on the back surface of the disc.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.